 
 
I 
108th CONGRESS
2d Session
H. R. 4397 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. English introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To temporarily exempt scrapping of naval vessels and Maritime Administration vessels from certain environmental statutes governing handling of hazardous materials. 
 
 
1.Exemption of scrapping of naval vessels and Maritime Administration vessels from environmental statutes governing handling of hazardous materialsDuring the 6-year period beginning on the date of the enactment of this Act, the Secretary of Defense may carry out scrapping of naval vessels and the Secretary of Transportation may carry out scrapping of Maritime Administration vessels, without regard to the following Acts:  
(1) The Toxic Substances Control Act (15 U.S.C. 2601 et seq.).  
(2)The Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.).  
(3)The Clean Air Act (42 U.S.C. 7401 et seq.). 
(4)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).   
 
